DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election with traverse of species C, reflected in claims 1-19 in the reply filed on 07/20/2022 is acknowledged. 
Applicant's traversal is on the ground(s) “…that all the Species can be searched and examined together without serious search and/or examination burden”. This is not found persuasive because the species contain mutually exclusive features and those features belong to different class/subgroups.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 119(e), through provisional application 62/002,851 filed 05/24/2014.

Abstract
The abstract filed 08/31/2020 appears to be acceptable.

Drawings
The drawings filed 08/31/2020 appears to be acceptable.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations "the second surface", “the second surface of the second type semiconductor layer”, “the sidewall surface of the first type semiconductor layer”, “the sidewall of the second type semiconductor layer”, “the sidewall of the active layer” etc. There is insufficient antecedent basis for these limitations in the claim. For examination purpose, claim 1 will be considered as below:
1. A light emitting array structure comprising:
multiple light emitting dice on a substrate;
wherein each light emitting die is physically and electrically separated by a street region; and 
each light emitting die comprising:
a first type semiconductor layer;
a second type semiconductor layer;
an active layer interposed between a first surface of the first type semiconductor layer and a first surface of the second type semiconductor layer; 
a first reflector located above a second surface of the first type semiconductor layer, 
wherein the first reflector having an aperture allowing photons to escape from the second surface of the first type semiconductor layer;
a second reflector located away from the first reflector and under a second surface of the second type semiconductor layer;
an isolation layer formed on a sidewall surface of the first type semiconductor layer, a sidewall of the second type semiconductor layer and a sidewall of the active layer;
a light collection module formed around the aperture.

Claim 11 recites the limitations "the second surface", “the second surface of the second type semiconductor layer”, “the sidewall surface of the first type semiconductor layer”, “the sidewall of the second type semiconductor layer”, “the sidewall of the active layer”, “the exposed etching region” etc. There is insufficient antecedent basis for these limitations in the claim. For examination purpose, claim 11 will be considered as below:
11. A light emitting array structure comprising: 
multiple light emitting dice on a substrate; 
wherein each light emitting die is physically and electrically separated by a street region; and 
each light emitting die comprising:
a first type semiconductor layer;
a second type semiconductor layer;
an active layer interposed between a first surface of the first type semiconductor layer and a first surface of the second type semiconductor layer;
a first reflector located above a second surface of the first type semiconductor layer,
wherein the first reflector having an aperture allowing photons to escape from the second surface of the first type semiconductor layer;
a second reflector located away from the first reflector and under the second type semiconductor layer; 
a first pad electrically connected to the first type semiconductor layer; 
a second pad electrically connected to an exposed etching region of the second type semiconductor layer; 
an isolation layer formed on an sidewall surface of the first type semiconductor layer, an sidewall of the second type semiconductor layer and an sidewall of the active layer; 
a light collection module formed around the aperture. 

Claims 9 and 19 recites the limitations "the reflector ". There is insufficient antecedent basis for these limitations in the claim. 
As claims 2-10 and 12-19 depend on the above rejected claim 1 and 11, they are also being rejected on the same reason.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-8, 10, 12-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over El-Ghoroury et al. (US 20140349427 A1) in view of Matsumura (US 20130277700 A1).

Regarding independent claim 1, El-Ghoroury et al. teach “A light emitting array structure (fig. 5a-5b; ¶¶ 0066-0067) comprising:
multiple light emitting dice (530) on a substrate (510);
wherein each light emitting die (510) is physically and electrically separated by a street region (525); and
….”

But El-Ghoroury et al. are silent upon the provision of wherein 
each light emitting die comprising:
a first type semiconductor layer;
a second type semiconductor layer;
an active layer interposed between a first surface of the first type semiconductor layer and a first surface of the second type semiconductor layer; 
a first reflector located above a second surface of the first type semiconductor layer, 
wherein the first reflector having an aperture allowing photons to escape from the second surface of the first type semiconductor layer;
a second reflector located away from the first reflector and under a second surface of the second type semiconductor layer;
an isolation layer formed on a sidewall surface of the first type semiconductor layer, a sidewall of the second type semiconductor layer and a sidewall of the active layer;
a light collection module formed around the aperture.

However, Matsumura teaches a “light emitting die (100, fig. 2; ¶ 0057-0058) comprising:
a first type semiconductor layer (12a); 
a second type semiconductor layer (12c); 
an active layer (12b) interposed between a first surface of the first type semiconductor layer (12a) and a first surface of the second type semiconductor layer (12c); 
a first reflector (16, metal layer, ¶ 0073) located above a second surface of the first type semiconductor layer (12a), 
wherein the first reflector (16) having an aperture (see annotation) allowing photons to escape from the second surface of the first type semiconductor layer (12a);
a second reflector (15a, made of reflective material ZrO2, Al2O3, ¶ 0090) located away from the first reflector (16) and under a second surface of the second type semiconductor layer (12c);
an isolation layer (15c, insulator) formed on a sidewall surface of the first type semiconductor layer (12a), a sidewall of the second type semiconductor layer (12c) and a sidewall of the active layer (12b);
a light collection module (see annotated fig. 2, tube formed by opening of insulating film and DBR) formed around the aperture. Note: per ¶ 0073, ‘the light shielding member’ 16 comprises a metal layer, an insulating film and a DBR. These three elements can be in any order from bottom to top as no order mentioned and element mapping will be the same irrespective of order.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of El-Ghoroury et al. and Matsumura to include the light emitting die according to the teachings of Matsumura to achieve ‘a semiconductor light emitting element of which color irregularity is improved” (¶ 0010, Matsumura). Also see Matsumura, ¶ 0009.


    PNG
    media_image1.png
    712
    930
    media_image1.png
    Greyscale


Regarding claim 10, El-Ghoroury et al. and Matsumura further teach, “The light emitting structure according to claim 1, further comprising another carrier substrate (610, El-Ghoroury et al.) underneath of the substrate (620)”.

Regarding independent claim 11, El-Ghoroury et al. teach “A light emitting array structure (fig. 5a-5b; ¶¶ 0066-0067) comprising:
multiple light emitting dice (530) on a substrate (510);
wherein each light emitting die (510) is physically and electrically separated by a street region (525); and
….”

But El-Ghoroury et al. are silent upon the provision of wherein 
each light emitting die comprising:
a first type semiconductor layer;
a second type semiconductor layer;
an active layer interposed between a first surface of the first type semiconductor layer and a first surface of the second type semiconductor layer; 
a first reflector located above a second surface of the first type semiconductor layer, 
wherein the first reflector having an aperture allowing photons to escape from the second surface of the first type semiconductor layer;
a second reflector located away from the first reflector and under a second surface of the second type semiconductor layer;
a first pad electrically connected to the first type semiconductor layer; 
a second pad electrically connected to an exposed etching region of the second type semiconductor layer; 
an isolation layer formed on a sidewall surface of the first type semiconductor layer, a sidewall of the second type semiconductor layer and a sidewall of the active layer;
a light collection module formed around the aperture.

However, Matsumura teaches a “light emitting die (100, fig. 2; ¶ 0057-0058) comprising:
a first type semiconductor layer (12a); 
a second type semiconductor layer (12c); 
an active layer (12b) interposed between a first surface of the first type semiconductor layer (12a) and a first surface of the second type semiconductor layer (12c); 
a first reflector (16, metal layer, ¶ 0073) located above a second surface of the first type semiconductor layer (12a), 
wherein the first reflector (16) having an aperture (see annotation) allowing photons to escape from the second surface of the first type semiconductor layer (12a);
a second reflector (15a, made of reflective material ZrO2, Al2O3, ¶ 0090) located away from the first reflector (16) and under a second surface of the second type semiconductor layer (12c);
a first pad (13) electrically connected to the first type semiconductor layer 12a; 
a second pad (17) electrically connected to an exposed etching region of the second type semiconductor layer (12c); 
an isolation layer (15c, insulator) formed on a sidewall surface of the first type semiconductor layer (12a), a sidewall of the second type semiconductor layer (12c) and a sidewall of the active layer (12b);
a light collection module (see annotated fig. 2, tube formed by opening of insulating film and DBR) formed around the aperture. Note: per ¶ 0073, ‘the light shielding member’ 16 comprises a metal layer, an insulating film and a DBR. These three elements can be in any order from bottom to top as no order mentioned and element mapping will be the same irrespective of order.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of El-Ghoroury et al. and Matsumura to include the light emitting die according to the teachings of Matsumura to achieve ‘a semiconductor light emitting element of which color irregularity is improved” (¶ 0010, Matsumura). Also see Matsumura, ¶ 0009.

Regarding claim 2 and 12, El-Ghoroury et al. and Matsumura further teach, the light emitting array structure according to claim 1/11, further comprising a third reflector (Matsumura, fig. 2, part of element 16 covering the side surfaces of the protecting film 15c can be mapped to third reflector) covering the isolation layer (15c).

Regarding claim 3, El-Ghoroury et al. and Matsumura further teach, “The light emitting array structure according to claim 1, further comprising:
a first pad (13, fig. 2, Matsumura) electrically connected to the first type semiconductor layer (12a);
a second pad (17) electrically connected to the second type semiconductor layer (12c)”.

Regarding claim 6 and 16, El-Ghoroury et al. and Matsumura further teach, the light emitting array structure according to claim 1/11, “wherein the light collection module comprises a light channel tube (see annotated fig. 2 of Matsumura) protruding out of the first reflector (16)”.

Regarding claim 7 and 17, El-Ghoroury et al. and Matsumura further teach, the light emitting array structure according to claim 6/7, “further comprising: a polymer placed in the light channel tube (‘resin’, ¶ 0073 of Matsumura)”.

Regarding claim 8 and 18, El-Ghoroury et al. and Matsumura further teach, the light emitting array structure according to claim 1/11, “wherein the reflector is a reflection metal layer and selected at least from Al, Ag, Ni, Ti, Cr, Ni, Cu, Au (Matsumura, ¶ 0073).

Regarding claim 13, El-Ghoroury et al. and Matsumura further teach, “The light emitting array structure according to claim 11, each light emitting die could be a vertical cavity surface emitting laser, a laser, a light emitting diode (LED), a resonant cavity light emitting diode (RCLED), a photonic crystal LED, or a photonic crystal vertical cavity surface emitting laser (LED, Matsumura)”.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over El-Ghoroury et al. and Matsumura as applied to claim 1 and 11 as above and further in view of Nishimoto et al. (US 20070023769 A1).

Regarding claims 4 and 14, El-Ghoroury et al. and Matsumura teaches all the limitations described in claims 1 and 11.
But El-Ghoroury et al. and Matsumura are silent upon the provision of wherein Attorney Docket No. 3722/1156PUS4a first bump disposed on the first pad; and a second bump disposed on the second pad. 
However, Nishimoto et al. teach a similar device, a first bump G3 disposed on the first pad 406; and a second bump G1/G2 disposed on the second pad 405 (fig. 4; ¶ 0063-0065).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of El-Ghoroury et al., Matsumura and Nishimoto et al. to use bump with the pads to connect with external circuits according to the teachings of Nishimoto et al. with a motivation of improving luminous efficiency. See Nishimoto et al., ¶ 0009. 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over El-Ghoroury et al. and Matsumura as applied to claim 1 and 11 as above and further in view of Kim et al. (US 20070263686 A1).

Regarding claim 5 and 15, El-Ghoroury et al. and Matsumura teaches all the limitations described in claims 1 and 11.
But El-Ghoroury et al. and Matsumura are silent upon the provision of wherein Attorney Docket No. 3722/1156PUS4a first bump disposed on the first pad; and a second bump disposed on the second pad. 
However, Kim et al. teach a micro lens 22 used with a DBR 32 (fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to combine the teachings of El-Ghoroury et al., Matsumura and Kim et al. according to the teachings of Kim et al. with a motivation to achieve a relevant device ‘having a compact size while using a simple fabricating process’. See Kim et al., ¶ 0011. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817